DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed for the following reasons.
Claims 15, 16, and 18-20 are allowed for the reasons found in the Office action mailed 22 December 2021.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where “a first initialization voltage line connected to the first electrode of the fourth transistor, the first initialization voltage line and the gate electrode of the fourth transistor are positioned on a same layer, wherein the second electrode of the fourth transistor is connected to the gate electrode of the driving transistor, and a second initialization voltage line connected to the second electrode of the seventh transistor, wherein the second initialization voltage line and the first initialization voltage line are positioned on different layers from each other”, in combination with all the remaining limitations in the claim, as indicated by applicant on pages 12-16 of the response filed 21 March 2022.  Claims 2-14 are allowed based on their dependence from claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kim et al (US 2016/0379552) disclose a pixel circuit in which two reference/initialization voltages are supplied thereto (see at least figure 2), but do not disclose the aforementioned limitations.
b	Tsai et al (US 2017/0365214) disclose a pixel circuit in which two reference/initialization voltages are supplied thereto (see at least figures 4 and 5), but do not disclose the aforementioned limitations.
c	Kim et al (US 2018/0006105) disclose a pixel circuit in which two reference/initialization voltages are supplied thereto (see at least figure 5), but do not disclose the aforementioned limitations.
d	Kim et al (US 2018/0174525) disclose a pixel circuit in which two reference/initialization voltages are supplied thereto under control of different control/gate lines (see at least figures 18 and 19), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        04/27/2022